                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION



UNITED STATES OF AMERICA,ex rel                                     CIV. 16-4115-LLP
C. Dustin Bechtold, M.D. and Bryan Wellman,
M.D.,                                                            FILED UNDER SEAL


         PlaintifERelators,

V.



WILSON ASFORA,M.D., SANFORD
HEALTH,SANFORD CLINIC, and
MEDICAL DESIGNS,LLC,

         Defendants.




                                              ORDER


         The United States having intervened in this action, pursuant to the False Claims Act, 31

U.S.C. § 3730(b)(4),the Court rules as follows:

         IT IS ORDERED:

         1.     The relators' redacted Complaint, the United States' Notice ofIntervention, and

this Order be unsealed;

         2.     The United States serve its Complaint upon defendants, together with this Order,

within sixty days;

         3.     All other papers or Orders on file in this matter shall remain under seal; and

         4.     The seal shall be lifted on all matters occurring in this action after the date ofthis

Order.

         IT IS SO ORDERED.
            is
    Dated this   "day of   _, 2019.

                               BY THE COURT:




                                ^awrence L. Piersol
                                United States District Judge

ATTEST:
    HEW W.T-
